DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
first longitudinal structural frames, 
second longitudinal structural frames, 
sealing elements, 
additional transversal structural frames, 
additional bottom shell, 
refueling ports  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show structural component, attachment points, and lateral regions as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
4.	The term "sealing elements" in claims 1 and 11 are not defined by the claim or the specification, and one of ordinary skill in the art would not be reasonably to ascertain what the meets and bounds of a “sealing elements” include. As such, the scope is undefined.
5.	The term "adapted" in claim 5 and 7 are not defined by the claim or the specification, and one of ordinary skill in the art would not be reasonably to ascertain what the meets and bounds of a "adapted" is. As such, the scope is undefined.
7.	The phrase "quality tests of the upper fuselage" in claim 14 and 20 are not defined by the claim or the specification, and one of ordinary skill in the art would not be reasonably to ascertain what the meets and bounds of a " quality tests of the upper fuselage " is.  
What elements of the upper fuselage are tested? 
And how are they tested? 
As such, the scope is undefined.
	
8.	The limitation "quality tests of the modular tank system wherein the quality tests of the modular tank system comprise at least a leak test" in claim 19 is not defined by the claim or the specification, and one of ordinary skill in the art would not be reasonably to ascertain what the meets and bounds of a "quality tests and leak test" is.  

How are the elements tested? 
As such, the scope is undefined.
9.	The term "tightness" in claim 1 is a relative term which renders the claim indefinite.  The term "tightness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate action is required.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US9688381 B2 Fink; Axel hereinafter Fink .
10.	Regarding claim 1, Fink   teaches a modular subfloor system for a fuselage system of a helicopter, wherein the modular subfloor system is one of several components of the fuselage system, and wherein the modular subfloor system is provided for being equipped separately and independently from any other component of the several components of the fuselage system, (fig. 2) comprising: first 
11.	Regarding claim 2, Fink  teaches the modular subfloor system of claim 1, wherein the upper panel forms at least a portion of a cabin floor surface of the helicopter (fig. 3, element 14 floor panel).
12.	Regarding claim 3, Fink  teaches the modular subfloor system of claim 1 further comprising: additional transversal structural frames  that connect the first longitudinal structural frames  (fig. 2 multiple of elements 8 longerons, and 10 inner ribs).
13.	Regarding claim 4, Fink  teaches the modular subfloor system of claim 3, further comprising: an additional bottom shell  connected to the first longitudinal structural frames  and the additional transversal structural frames.
14.	Regarding claim 5, Fink  teaches the modular subfloor system of claim 3, wherein at least one structural component  of the first longitudinal structural frames , the second longitudinal structural frames , the transversal structural frames, or the additional transversal structural frames is adapted  for receiving an upper fuselage (col. 1, lines 40-51).
claim 6, Fink  teaches the modular subfloor system of claim 5, wherein the upper fuselage comprises vertical structural frames that are attached to the at least one structural component  (fig. 2, element 11).
16.	Regarding claim 7, Fink  teaches the modular subfloor system of claim 3, further comprising: attachment points  that are adapted for receiving a canopy frame (col. 1, lines 40-51).
17.	Regarding claim 9, Fink  teaches the modular subfloor system of claim l, wherein the modular tank system further comprises: equipment plates (fig. 2, elements 6 opening, 7 covers) that are arranged on the bottom shell of the modular tank system (fig. 2, element 16).
18.	Regarding claim 10, Fink  teaches the modular subfloor system of claim 9, wherein the equipment plates provide access to the tank bladders from outside the modular tank system for quality testing of the modular tank system (fig. 6, element 6 opening to subfloor bowl hull 18).
19.	Regarding claim 11, Fink  teaches a modular tank system for a modular subfloor system of a fuselage system of a helicopter, wherein the modular subfloor system is one of several components of the fuselage system, and wherein the modular subfloor system is provided for being equipped separately and independently from any other component of the several components of the fuselage system, comprising: a bottom shell of the helicopter (Fig. 2, element 16); an upper panel that forms at least a portion of a cabin floor surface of the helicopter (fig. 3, elements 13, 14, 21); longitudinal structural frames arranged between the bottom shell and the upper panel (fig. 2, element 8); transversal structural frames arranged between the bottom shell and the upper panel (fig. 2, element 10 inner rib), wherein the transversal structural frames and the longitudinal structural frames form compartments (col 2, lines 48-50); and sealing elements  that seal the upper panel, the bottom shell, and at least some of the compartments of the modular tank system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fink  as applied to claims 1-7 and 9-11 above, and further in view of US 20050178916 A1 Howe Mark.
20.	Regarding claim 8, Fink  teaches the modular subfloor system of claim 1, but fails to teach wherein the modular tank system further comprises: pipes that connect at least a portion of the tank bladders for fuel transfer between the tank bladders; and refueling ports  that provide access to the tank bladders from outside the modular tank system for filling the tank bladders with fuel.
Howe teaches wherein the modular tank system further comprises: pipes that connect at least a portion of the tank bladders for fuel transfer between the tank bladders (fig. 2, element 232c); and refueling ports  that provide access to the tank bladders from outside the modular tank system for filling the tank bladders with fuel (fig. 8, element 872). 
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the modular subfloor of Fink  with the fuel transfer pipes as taught by Howe so that “The tank interconnects 232 can provide sealed interfaces between adjacent fuel tanks and corresponding sections of the fuel outlet manifold 230.” (para 0037).
21.	Regarding claim 12, Fink  teaches the modular tank system of claim 11, further comprising: tank bladders arranged in the at least some of the compartments (fig. 2, element 112); and pipes that connect at least a portion of the tank bladders (fig. 2, element 232c).
22.	Regarding claim 13, Fink  teaches the modular tank system of claim 12, further comprising refueling ports that provide access to the tank bladders from outside the modular tank system for filling the tank bladders with fuel (fig. 8, element 872).
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink  as applied to claims 1-7 and 9-11 above, and further in view of  PGPUB 20170313434 Peryea; Martin.
23.	Regarding claim 14, Fink  teaches a method of assembling a modular fuselage system for a helicopter, wherein the modular fuselage system comprises a modular subfloor system (fig. 2) and an upper fuselage (fig, 1), wherein the modular subfloor system and the upper fuselage are provided for being equipped separately and independently from one another (claim 6 main frame is attached by fastening means), comprising: assembling the modular subfloor system (col. 6, lines 16-24, assembled by fastening); receiving an upper fuselage (col. 1, lines 40-51); but fails to teach performing quality tests of the upper fuselage;
Peryea teaches performing quality tests of the upper fuselage; (para 0002, “measured at the system component's center of gravity without structural damage to the system components, fuel tanks or their attachments that could leak fuel to an ignition source”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a modular fuselage system for a helicopter taught by Fink  with performing quality test taught by Peryea in order for “for obtaining rotorcraft fuel system airworthiness approval” (para 0003).
In addition Fink teaches and mounting the modular subfloor system to the upper fuselage by connecting at least one structural component (col. 1, lines 40-51).
24.	 Regarding claim 15, Fink as modified teaches the method of claim 14, further comprising: mounting a canopy frame to the upper fuselage and the modular subfloor system (col. 1, lines 40-51).
25.	 Regarding claim 16, Fink as modified teaches the method of claim 14, wherein assembling the modular subfloor system further comprises: receiving first and second longitudinal structural frames  (fig. 2, element 8), receiving transversal structural frames (fig. 2, element 10 inner rib), a bottom shell (fig.2, element 16), tank bladders (fig. 2, element T), and an upper panel (fig. 3, elements 13, 14, 21); using the transversal structural frames, the bottom shell, the tank bladders, and the upper panel to form a modular tank system (col. 1, lines 40-51); and connecting the modular tank system with the first longitudinal structural frames  to form the modular subfloor system (col. 1, lines 40-51).
26.	 Regarding claim 17, Fink as modified teaches the method of claim 16, wherein using the transversal structural frames, the bottom shell, the tank bladders, and the upper panel to form the modular tank system further comprises: connecting the transversal structural frames with the second longitudinal structural frames ; and attaching the bottom shell to the transversal structural frames; and the second longitudinal structural frames to form compartments (col. 1, lines 40-51).
claim 18, Fink as modified teaches the method of claim 17, further comprising: arranging the tank bladders in at least some of the compartments (fig. 2, element T between bottom shell and upper panel); attaching the upper panel to the transversal structural frames (fig. 2, element 10 inner rib) and the second longitudinal structural frames  (fig. 2, element 8); and sealing the upper panel and the bottom shell to form a modular tank system.
28.	Regarding claim 19, Fink as modified teaches the method of claim 18, but fails to teach further comprising: performing quality tests of the modular tank system wherein the quality tests of the modular tank system comprise at least a leak test of the modular tank system.
However Peryea teaches further comprising: performing quality tests of the modular tank system wherein the quality tests of the modular tank system comprise at least a leak test of the modular tank system (para 0002, “measured at the system component's center of gravity without structural damage to the system components, fuel tanks or their attachments that could leak fuel to an ignition source”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 taught by Fink  with performing quality test taught by Peryea in order for “for obtaining rotorcraft fuel system airworthiness approval” (para 0003).
29.	Regarding claim 20, Fink as modified teaches the method of claim 19, wherein performing the quality tests of the modular tank system are performed in parallel with performing the quality tests of the upper fuselage (para 0002, “measured at the system component's center of gravity without structural damage to the system components, fuel tanks or their attachments that could leak fuel to an ignition source”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642